Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 101

Notice of Pre-AIA  or AlA Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the Al A.

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent, subject to the conditions and requirements of this title.
Claim(s) 1-20 are directed dispensing a credit instrument to an applicant at an onsite or remote location,. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The steps that make up the abstract idea include a program to:

receive an   message from a client device that requests a credit instrument application;
transmit a link to the client device to   obtain application data;
receive the application data from the link;
sending the credit instrument application data;

receiving  by a credit instrument producer device, one or more credit instrument parameters of a credit instrument from a credit instrument issuer based on the real-time credit instrument application approval decision;
download by the credit instrument. 

Claims 14  includes populating one or more required credit instrument application fields of the set of required credit instrument application fields
 
 In accordance with the USPTO's revised guidance, a claim will be considered "directed to" an abstract idea if (1) the claim recites subject matter falling within one of the following groupings of abstract ideas: (a) mathematical concepts; (b) certain methods of organizing human interactions, e.g., fundamental economic principles or practices, commercial or legal interactions; and ( c) mental processes, and (2) the claim does not integrate the abstract idea into a practical application. See Revised Guidance, 84 Fed.

Reg. at54--55.

Here, the claims fall within the groupings of certain methods of organizing human activity. And as to whet her the limitations of the claims integrate the abstract idea into a practical application, the claims include additional of limitations to a microprocessor, a communications interface, and memory.



 See also Elec. Power Grp., 830 F.3d at 1355 ("We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are 'insufficient to pass the test of an inventive concept in the application of an abstract idea.");

The next issue is whether the claims are directed to this concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application.

Here, the specification describes the computer components with functional limitations. 
The components are a client device and a credit issuer device. These additional limitations of the claims are recited at a high level of generality to simply perform the required functions of creating information, sending, receiving and downloading as set forth in the above, i.e., the functions of the abstract idea.

The specification indicates no inventive programming for creating a credit instrument application using an application creation computing device to electronically obtain application data from an applicant;

sending the credit instrument application to a data collection server; receiving by the data collection server, a real-time credit instrument application approval decision from a credit decisioner; receiving, by a credit instrument producer device, one or more credit instrument para meters of a credit instrument from a credit instrument issuer based on the real-time credit instrument application approval decision;


Thus, collectively the examiner finds no indication in the specification that the operations recited in the claims invoke any inventive programming that require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See paragraphs004-006 of the specification. See also paragraph [0025] which shows that the computing device 26 may be a mobile computing device (such as a smart phone, tablet or the like), point of sale(POS) device or kiosk, all components recite data high level of generality to simply perform the required functions of receiving information, reading data, comparing and converting the payment transactions. Accordingly, the claim does not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2)
 


 Next, step 2B, is issue is whether the claim provides an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. The examiner's discussion of the claim limitations showing that they do not amount to a practical application of the abstract idea is applied to this section. The only issue remaining is whether the computer functions generic, routine, conventional computer activities. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for to implement the abstract idea require nothing more than the most basic functions of a computer. These computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses.

Considered as an ordered combination, the computer components of the method claim adds nothing that is not already present when the steps are considered separately. That is each of the technologies of the dependent claims are similarly convention means of sending and analyzing information. The sequences of routine steps are equally generic and conventional or otherwise held to be abstract. See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction;

The claims simply recite generic computer components that are well-understood, routine, and conventional. For example, US Patent 7896237 demonstrating that computers are routinely programmed for inputting and processing credit card applications. In addition, the dependent  
are further limit the abstract idea and independently or in combination fail to render the abstract idea patent eligible.

The dependent claims further definite the abstract idea and/or add conventional elements beyond the abstract idea such as a printing the credit card but claim the use thereof in a conventional ways. 

Accordingly, the claims are not patent eligible.

Claim Rejections - 35 USC § 103

 Claim(s) 1-20  is/are rejected under 35 U.S.C. 102b as being anticipated by Gonen, US Patent Publication 20120239553 (primary reference) in view of  Carlson,  US 20080319869 and in view of Snow US Patent Publication 20080040259 (secondary reference) further in view of Strange US Patent Publication 20130297353.

As to claim 1,14 and 20  the reference teaches a method and apparatus  for dispensing a credit instrument to an applicant at an onsite or remote location, by a credit instrument issuer, responsive to a credit instrument application, the method comprising: Citations are to Primary reference unless otherwise noted by Inventor of secondary references. 

responsive to a credit instrument application, the method comprising:
electronically receive the application data from the link(P. 11/Ln. 103);

receiving by the data collection server, a real-time credit instrument application approval decision from a credit decision maker (P.37/ln.11+);
receiving, by a credit instrument producer device, one or more credit instrument parameters of a credit instrument from a credit instrument issuer based on the real-time credit instrument application approval decision (P.37/ln. 15+);
downloading, by the credit instrument producer device, the credit instrument with the credit instrument parameters to the client device (P.53/ln.5+)

As to claim 14, populating one or more required credit instrument application fields of the set of required credit instrument application fields (P42, line 19) 

The primary  reference fails to expressly teach transmitting  a link to the client device to electronically obtain application data paragraph (P. 11 /Ln.103) ; Note: the specification does not define link by states that sending applicant 28 a communication (such as a link) by email or in a text  message to download credit card credentials and capabilities to their NFC (near field communications) enabled mobile device or e-wallet ….. purchase transactions between their device and NFC enabled point of sale  terminal. transmit a link to the client device to electronically obtain application data paragraph (P. 11 /Ln.103) ; Note: the specification does not define link by states that sending applicant 28 a communication (such as a link) by email or in a text  message to download credit card credentials and capabilities to their NFC (near field communications) enabled mobile device or e-wallet ….. purchase transactions between their device and NFC enabled point of sale  terminal. 3. Carlson teaches receiving, at the merchant server from the access device, a selection of one of the first payment mechanisms; and sending a link to the access device such that code is served from the non-merchant server to display the submit payment element with the destination address directed to the non-merchant server. It would have been obvious for one skilled in the art at the time to have combined the references as motivated by traditional web based communication techniques for their known effects (see claim 3). 
 
 The reference fail to teach of receiving an electronic text message from a client device that requests a credit instrument application. The reference teaches the lender initiating the credit event (P5 and ln 44/4+).  It would have been obvious for one skilled in the art the time to modify the system so that the  consumer initiates the process as consumer have routinely initiated these events in response to advertising/promotions. The use of known methods for their known results are obvious, see MPEP 2143. 
 

As for claims 2 the method of claim 1 wherein the creating further comprises:
scanning a bar code on an identification instrument of the applicant from the application data; and
populating one or more application fields of a credit instrument application, based on said scanning, the primary reference fails to teach this feature. 


As to claim 3, the method of claim 2 wherein the creating further comprises confirming the identification of the applicant,  Snow however teaches this feature identifying the applicant  and it would have been obvious for one skilled in the art to have combined the references as motivated by the need to use  to expedite / automate data entry (P.66/ln.8+).

As to claim 4, the method of claim 3 wherein the confirming further comprises: obtaining a picture of the applicant;comparing the picture of the applicant to the scanning of the identification instrument to determine if it is the same person; and if the picture and the identification instrument are of the applicant:creating the credit instrument application,   wherein the confirming further comprises: obtaining a picture of the applicant; comparing the picture of the applicant to the scanning of the identification instrument to determine if it is the same person; and if the picture and the identification instrument are of the applicant: creating the credit instrument application,  the primary reference fails to teach this feature.  Snow however teaches the extraction of information from a drivers license (P66., ln. 5+) and it would have been obvious to include the photograph in the verification data as motivated by routine practices of using a driver’s license photograph for identification purposed. Moreover, the applicant’s specification teaches this step at high degree of generality. This supports the case that one skilled in the art to have combined the references as the use of known methods for their expected effects is obvious.  This method of data capture/ identification is well known as taught by STRANGE at paragraph 108+ (image processing). It would have been obvious for one skilled in the art at the time to 
 
As to claim 6, the method of claim 3 wherein the confirming comprises validating the consumer’s identity information against an identity database, see primary reference (P.66/ln. 16+).  

As to claim 7, the method of claim 1 wherein the receiving further comprises:
authenticating the client device and user thereof; acknowledging the receiving to the client device; and
deleting the credit instrument application at the client device, the reference fails to expressly teach deleting the application. The teaching of the specification on this is [t]ermination may involve, for example, deleting the application from application creation computing device 26, and other actions as described herein. In some embodiments, application data not being provided at 204 may be as a result of a potential security, or related, threat.  It would have been obvious for one skilled in the art at the time to have deleted the application as motivated by conventional marketing (urgency of act now) and security issues. 
 
As to claim 8, the method of claim 1 wherein the credit instrument is a credit card and the dispensing comprises printing a credit card with the credit instrument parameters, the reference fails to teach this issue. SNOW however teaches at P64,  “embodiments of the present invention may be configured to perform additional functions such as opening a new deposit account with a financial institution, or opening a new credit account with a financial institution, such as a new credit card account.”  Combining the teachings would have been obvious as both a drawn to credit and lending.   



As to claim 10,  the method of claim 1 wherein the notifying comprises sending a notification to the client device, within five minutes of the receiving, the primary reference fails to teach the time of credit approval.  But as the primary reference processes the credit  with the same technology as that of the applicant and as the applicant’s specification does not teach anything about time beyond high level descriptions, it would have been obvious to one skilled in the art at the time as choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. Expectations of success is expressly stated as motivation for modifications.    





 As to claim 12, the method of claim 11 wherein the creating and the dispensing occur at a credit instrument issuer location, see paragraph 11.

As to claim 13, the method of claim 12 wherein the credit instrument issuer location is a retail store, the reference does not expressly this specific species of lender.  But as retail stores have long  issued credit directly to their customers. Following the MPEP, the use of a practice for its intended purpose would have been obvious to one skilled in the at the time. 

 As to claim 15, the method of claim 14 wherein if the result of the obtaining is less than the set of required credit instrument application fields: entering a further one or more required credit instrument application fields to obtain the set of required credit instrument application fields, 

As to claim 16, the method of claim 15 wherein the confirming further comprises: obtaining a picture of the applicant; comparing the picture of the applicant to the scanning of the identification instrument to confirm if it is the same person, this limitation had been addressed above. 



As for claim 18, the method of claim 15 wherein the confirming comprises one or .more authentication tests, this method has been addressed above. 

As for claim 19, the method of claim 15 wherein the confirming comprises validating the consumer's identity information against an identity database, this limitation has been addressed above

  




 

  May 20050137987.

 

 
 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Shahid Merchant can be reached 571-271-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
Examiner
Art Unit 3693



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698